Citation Nr: 1426034	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-34 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at the Munroe Regional Medical Center in Ocala, Florida from July 25, 2011 to July 26, 2011.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1957 to July 1967 and from October 1979 to May 1989.  The Veteran died in August 2011; the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 rating decisions by the Department of Veterans Affairs (VA) Medical Center in Gainesville, Florida.  

The Board notes that the October 2011 rating decisions denied the appellant payment or reimbursement for unauthorized medical expenses incurred at the Munroe Regional Medical Center (MRMC) from July 21, 2011 to July 26, 2011.  However, in a November 2011 statement of the case (SOC) the appellant was granted payment or reimbursement for the expenses incurred from July 21, 2011 to July 24, 2011, while payment or reimbursement for expenses incurred from July 25, 2011 to July 26, 2011 remained denied.  The Board has characterized the appeal accordingly.  

The Board has not only reviewed the physical claims file in this case, but also the file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  


FINDINGS OF FACT

1.  The Veteran sustained a hip fracture due to a fall and was transferred via ambulance to the MRMC.  

2.  The Veteran underwent surgery of the hip and suffered from post-op pulmonary problems. 

3.  Then VA Medical Center had notice that the Veteran's treating physician at MRMC intended to discharge him directly to a skilled nursing facility.

4.  MRMC and the appellant acted reasonably and prudently in treating the Veteran's injuries at MRMC and awaiting VA approval of a skilled nursing facility prior to discharge. 


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized medical expenses incurred at MRMC in Ocala, Florida from July 25, 2011 to July 26, 2011, have been met.  38 U.S.C.A. §§ 1728, 5103A, 5107 (West 2002); 38 C.F.R. §§ 17.120, 17.121, 17.1002 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To the extent allowable, payment or reimbursement of the expenses of care, not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation (except prosthetic appliances, similar devices, and repairs) may be paid on the basis of a claim timely filed, under certain circumstances.  All three statutory requirements must be met before reimbursement can be authorized.  Zimick v. West, 11 Vet. App. 45 (1998); Malone v. Gober, 10 Vet. App. 539 (1997).  

The first criteria is that the treatment was for any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability.  38 C.F.R. § 17.120(a)(3).  At the time of the Veteran's July 2011 unauthorized medical treatment, the Veteran was service-connected for numerous disabilities, which included a 100 percent disability rating for adenocarcinoma of the prostate, effective April 26, 2000, and he had been found to be permanently and totally disabled, effective November 6, 1999.   Therefore, this criteria is met.

Second, the treatment must have been provided in a medical emergency.  38 C.F.R. § 17.120(b).  This includes care and services not previously authorized were rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay would have been hazardous to life or health.  Third, federal facilities must be unavailable.  38 C.F.R. § 17.120(c).  This means that VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

The Board notes that payment or reimbursement from VA for the Veteran's initial emergency treatment, from July 17, 2011 to July 24, 2011, has been granted.  However, the question here is whether payment or reimbursement can be made for the remainder of the Veteran's hospital stay, from July 25, 2011 to July 26, 2011, prior to his discharge to a VA approved rehabilitation center.  

There are limitations on payment or reimbursement of the costs of unauthorized emergency treatment.  VA will usually not pay for any treatment rendered after the emergency ends.  38 C.F.R. § 17.121(a).  However, payment or reimbursement of the costs of continued, non-emergency treatment can be approved if:  
(1) the non-VA facility notified VA at the time the Veteran could be safely transferred to a VA facility (or other Federal facility that VA has an agreement with to furnish health care services for Veterans), and the transfer of the Veteran was not accepted; and, 
(2) the non-VA facility made and documented reasonable attempts to request transfer of the Veteran to a VA facility (or to another Federal facility that VA has an agreement with to furnish health care services for Veterans), which means the non-VA facility contacted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients, at a local VA (or other Federal facility) and documented such contact in the Veteran's progress/physicians' notes, discharge summary, or other applicable medical record.  

38 C.F.R. § 17.121 (b) (2013).  

A review of the record shows that on July 17, 2011, the Veteran fell, sustaining a fractured hip, and was taken by ambulance to the nearest hospital, MRMC.  The Veteran underwent surgery to repair the hip fracture and remained at MRMC until July 26, 2011 when he was discharged to a skilled nursing facility (SNF) for rehabilitation.  As noted, VA has paid or reimbursed the cost of the Veteran's initial emergency treatment, from July 17, 2011 to July 24, 2011, and the focus now is on whether payment or reimbursement can be made for the remainder of the Veteran's hospital stay, from July 25, 2011 to July 26, 2011, prior to his discharge to a VA approved rehabilitation center.  

The appellant has claimed that she and a social worker from MRMC were in contact with the Gainesville, Florida VAMC during the Veteran's stay at MRMC.  She reported that the MRMC social worker informed her that VA approved the Veteran's care at MRMC.  She acknowledged that the Veteran was enrolled in the VA health care system at the time he received care at MRMC and that he did not have any medical health care coverage. 

Of record is an administrative note from the VAMC which documents contact made between the appellant and the VAMC, contact between the Veteran's case manager at MRMC and the VAMC, and contact between an employee of the Veteran's chosen rehab facility and the VAMC.  

On July 18, 2011, the VAMC was notified that the Veteran was hospitalized at MRMC with a diagnosis of a hip fracture.  

On July 21, 2011, the appellant spoke with Dr. M.T. at the VAMC and reported that the Veteran underwent surgery of the hip and that he had been in the intensive care unit post-op, but was now on a regular floor.  The appellant reported that she was waiting to speak to the orthopedic surgeon regarding possible transfer to the Gainesville VAMC for continuing care versus continuing his care at MRMC, prior to transfer to a rehabilitation facility.  

On July 22, 2011, the VAMC contacted the Veteran's case manager at MRMC to inquire as to his status.  The Veteran's case manager informed the VAMC that the plan was to discharge him to a SNF, but that he was experiencing pulmonary problems, so there was no anticipated date at that time.  There is no indication that the VAMC objected to this plan.

On July 26, 2011, a nurse liaison from the Oakhurst nursing facility contacted the VAMC and reported that they were willing to take the Veteran for short term rehabilitation, but required VA community nursing home (CNH) program approval.  The administrative note of record notes that the Veteran was approved for a 3 week stay and that the Veteran was ready to be discharged from MRMC.   

Also of record are the treatment notes from the Veteran's hospital stay at MRMC.  These treatment notes include a July 23, 2011 note which documents the finding that the Veteran had been cleared for discharge by the orthopedist; however, it is noted that the doctor would discharge the Veteran to a SNF.  

In the November 2011 SOC, it was noted that the Gainesville VAMC conducted a physician review of the Veteran's medical records and it was determined that the Veteran's condition had resolved by July 24, 2011, at which point he was stable for transfer to a VA hospital.  

Based on the evidence of record, the Board finds that payment or reimbursement for the Veteran's treatment from July 25, 2011 to July 26, 2011, is warranted.  In this regard, the Board notes that the appellant has consistently reported that she was acting under the advisement of an MRMC social worker who had been in contact with the VAMC, and that the Veteran's care at MRMC had been approved.  A review of the VAMC administrative note of record shows that the VAMC had notice that the Veteran's treating physician intended to discharge him to a SNF and there is no indication that the appellant, or the Veteran's case manager at MRMC, was informed that the Veteran should be transferred to the VAMC for continuing treatment.  Further, while the MRMC records indicate the Veteran had been cleared by the orthopedist for discharge on July 23, 2011, there is no indication that the SNF he was to be discharged to was ready to receive him at that point.  In fact, it is clear from the record that VA approval of Oakhurst Nursing Facility was not granted until July 26, 2011, at which point the Veteran was discharged and transferred to Oakhurst for rehabilitation.  

Accordingly, the Board finds that the evidence for and against the claim is at least in equipoise.  Therefore reasonable doubt must be resolved in favor of the appellant and entitlement to payment or reimbursement for unauthorized medical expenses incurred at MRMC in Ocala, Florida from July 25, 2011 to July 26, 2011, is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






[CONTINUED ON NEXT PAGE]

ORDER

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at Munroe Regional Medical Center in Ocala, Florida from July 25, 2011 to July 26, 2011, is granted.


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


